 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9             EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

10

11 JACOBSON WAREHOUSE                              Case No. 2:19-CV-01889-TLN-AC
   COMPANY, INC. d/b/a XPO
12 LOGISTICS SUPPLY CHAIN, a                       ORDER GRANTING LINDT &
   North Carolina corporation,                     SPRUNGLI (NORTH AMERICA) INC.’S
13                                                 REQUEST TO SEAL DOCUMENTS IN
                 Plaintiff,                        SUPPORT OF OPPOSITION TO
14
          vs.                                      APPLICATION FOR RIGHT TO
15                                                 ATTACH ORDER AND ORDER FOR
   LINDT & SPRUNGLI (NORTH                         ISSUANCE OF WRIT OF ATTACHMENT
16 AMERICA) INC., a Delaware
   corporation.
17                                                 Judge: Hon. Troy L. Nunley
                 Defendant.                        Date: December 19, 2019
18                                                 Time: 2:00 p.m.
                                                   Courtroom 2 (15th Floor)
19
                                                   Trial Date:     Not set
20

21

22

23

24

25

26
27

28
                                                                                   36860\12827907.2
     ORDER GRANTING LINDT’S REQUEST
     TO SEAL DOCUMENTS ISO OPP TO WRIT OF ATTACHMENT
     Case No. 2:19-CV-01889-TLN-AC
 1          The Court, having considered the Request to Seal Documents in Support of Opposition to

 2 Application for Right to Attach Order and Order for Issuance of Writ of Attachment (the

 3 “Request,” ECF No. 30) submitted by Defendant Lindt & Sprungli (North America) Inc. (“Lindt”)

 4 as well as Plaintiff’s Declaration filed in support of the Request (ECF No. 34), and for good cause

 5 shown, hereby grants Lindt’s Request and orders that the following documents be filed and

 6 maintained under seal unless and until further order of the Court:

 7          1.     Lindt’s Opposition to XPO’s Application for Right to Attach Order and Order for

 8 Issuance of Writ of Attachment.

 9          2.     Declaration of Christopher Wood in Support of Lindt’s Opposition to XPO’s

10 Application for Right to Attach Order and Order for Issuance of Writ of Attachment.

11          3.     Exhibit A to the Declaration of Christopher Wood in Support of Lindt’s Opposition

12 to XPO’s Application for Right to Attach Order and Order for Issuance of Writ of Attachment.

13          The versions of the above documents presently filed on the public docket are appropriately

14 redacted. Un-redacted versions shall be filed under seal, as provided above.

15          IT IS SO ORDERED.

16 Dated: January 6, 2020

17

18

19
                                 Troy L. Nunley
20                               United States District Judge
21

22

23

24

25

26
27

28
                                                     1                                    36860\12827907.2
     ORDER GRANTING LINDT’S REQUEST
     TO SEAL DOCUMENTS ISO OPP TO WRIT OF ATTACHMENT
     Case No. 2:19-CV-01889-TLN-AC
